           Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 1 of 68 PageID# 1
AO 106(Rev. 04/10) Application for a Search Warrant
                                                                                                     P"                     [H

                                       United States District Cour                                              DEC-6 2019
                                                                     for the

                                                         Eastern District of Virginia                   CLERiCU.S. DISTRICT CUURT
                                                                                                            "ai FVANIDRIa. VIRGINIA.


             In the Matter ofthe Search of
         (Briefly describe the property to be searched
          or identify the person by name and address)                            Case No. 1:19-SW-1609

         13109 PENNYPACKER LANE. FAIRFAX,
      VIRGINIA 22033(SUBJECT PREMISES #1)
                                                                                     UNDER SE^

                                            APPLICATION FOR A SEARCH WARRANT

        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjuiy that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A-1
located in the               Eastern              District of             Virginia            ,there is now concealed (identify the
person or describe the property to be seized)'.

See Attachment B

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more)'.
                  fifevidence ofa crime;
                  sT contraband,fruits of crime, or other items illegally possessed;
                  afproperty designed for use, intended for use, or used in committing a crime;
                  □ a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:

             Code Section                                                         Offense Description

      21 U.S.C. §§ 841(a)(1), 843,                 Distribution and Possession with Intent to Distribute, and Conspiracy to Distribute
        and 846                                    and Possess with Intent to Distribute, Controlled Substances
          The application is based on these facts:

      See attached Affidavit

           □ Continued on the attached sheet.
           □ Delayed notice of                    days (give exact ending date if more than 30 days:                   ) is requested
                 under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


          Reviewed by AUSA/SAUSA:                                                             Applicant's signature

           AUSAs Jay Prabhu and Bibeane Metsch                                 Speciai Agent Donald August Mockenhaupt, FBI
                                                                                              Printed name and title


Sworn to before me and signed in my presence.


Date:       Q,         1*^

City and state: Alexandria. Virginia                                                    sm                Is/
                                                                                                   Ivan D. Davis
                                                                                        United States Magistrate Judge
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 2 of 68 PageID# 2
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 3 of 68 PageID# 3
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 4 of 68 PageID# 4
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 5 of 68 PageID# 5
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 6 of 68 PageID# 6
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 7 of 68 PageID# 7
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 8 of 68 PageID# 8
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 9 of 68 PageID# 9
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 10 of 68 PageID# 10
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 11 of 68 PageID# 11
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 12 of 68 PageID# 12
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 13 of 68 PageID# 13
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 14 of 68 PageID# 14
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 15 of 68 PageID# 15
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 16 of 68 PageID# 16
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 17 of 68 PageID# 17
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 18 of 68 PageID# 18
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 19 of 68 PageID# 19
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 20 of 68 PageID# 20
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 21 of 68 PageID# 21
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 22 of 68 PageID# 22
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 23 of 68 PageID# 23
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 24 of 68 PageID# 24
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 25 of 68 PageID# 25
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 26 of 68 PageID# 26
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 27 of 68 PageID# 27
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 28 of 68 PageID# 28
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 29 of 68 PageID# 29
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 30 of 68 PageID# 30
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 31 of 68 PageID# 31
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 32 of 68 PageID# 32
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 33 of 68 PageID# 33
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 34 of 68 PageID# 34
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 35 of 68 PageID# 35
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 36 of 68 PageID# 36
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 37 of 68 PageID# 37
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 38 of 68 PageID# 38
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 39 of 68 PageID# 39
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 40 of 68 PageID# 40
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 41 of 68 PageID# 41
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 42 of 68 PageID# 42
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 43 of 68 PageID# 43
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 44 of 68 PageID# 44
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 45 of 68 PageID# 45
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 46 of 68 PageID# 46
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 47 of 68 PageID# 47
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 48 of 68 PageID# 48
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 49 of 68 PageID# 49
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 50 of 68 PageID# 50
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 51 of 68 PageID# 51
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 52 of 68 PageID# 52
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 53 of 68 PageID# 53
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 54 of 68 PageID# 54
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 55 of 68 PageID# 55
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 56 of 68 PageID# 56
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 57 of 68 PageID# 57
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 58 of 68 PageID# 58
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 59 of 68 PageID# 59
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 60 of 68 PageID# 60
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 61 of 68 PageID# 61
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 62 of 68 PageID# 62
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 63 of 68 PageID# 63
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 64 of 68 PageID# 64
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 65 of 68 PageID# 65
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 66 of 68 PageID# 66
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 67 of 68 PageID# 67
Case 1:19-sw-01609-IDD Document 1 Filed 12/06/19 Page 68 of 68 PageID# 68
